UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6442



CLAYTON E. YOUNG,

               Plaintiff - Appellant,

          v.


KATHLEEN GREEN, Warden; M. DEAN, Case Manager; JOHN A. ROWLEY,
Commissioner of Corrections; STATE OF MARYLAND,

               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
00371-RWT)


Submitted: May 22, 2008                        Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clayton E. Young, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton E. Young appeals the district court’s order

granting summary judgment to defendants on his complaint that

alleged violations of the Americans with Disabilities Act, 42

U.S.C. § 12101 (2000), and the Rehabilitation Act, 29 U.S.C. § 504

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Young v. Green, No. 8:07-cv-00371-RWT (D. Md. Jan. 31,

2008).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -